Title: From George Washington to Frederick Kitt, 10 January 1798
From: Washington, George
To: Kitt, Frederick



Mr Kitt
Mount Vernon 10th Jan. 1798

We have never heard of Herculas our Cook since he left this; but little doubt remains in my mind of his having gone to Philadelphia, and may yet be found there, if proper measures were employed to discover (unsuspectedly, so as not to alarm him) where his haunts are.
If you could accomplish this for me, it would render me an acceptable service as I neither have, nor can get a good Cook to hire, and am disinclined to hold another slave by purchase.
If by indirect enquiries of those who know Herculas, you should learn that he is in the City, inform Colo. Clemt Biddle thereof, and he will, I hope, take proper measures to have him apprehended at the moment one of the Packets for Alexandria is about to Sale, and put him therein, to be conveyed hither; and will pay any expence which may be incurred in the execution of this business; which must be managed with address to give it a chance of Success—for if Herculas was to get the least hint of the design he would elude all your vigilance. I wish you well and am Your friend &ca

Go: Washington

